      6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                                      )
                                                          )
        Plaintiff,                                        )
                                                          )
vs.                                                       )
                                                          )
MCKESSON CORPORATION;                                     )   Case No. 18-cv-56-RAW
CARDINAL HEALTH, INC.;                                    )
CARDINAL HEALTH 110, LLC;                                 )   (Removal from: Sequoyah County No.
AMERISOURCEBERGEN DRUG CORP.; CVS                         )   CJ-2018-11)
HEALTH CORPORATION; CVS PHARMACY,                         )
INC.; OKLAHOMA CVS PHARMACY, LLC;                         )
WALGREENS BOOTS ALLIANCE, INC.;                           )
WALGREEN CO.; WAL-MART STORES, INC.                       )
                                                          )
        Defendants.                                       )
                                                          )


                        JOINT STATUS REPORT IN RESPONSE TO
                          COURT’S ORDER OF MARCH 4, 2020

        The parties, through undersigned counsel, submit this joint status report in response to the

Court’s March 4, 2020 Order. See ECF No. 88.

A.      NATURE OF THE CASE.

        The Plaintiff in this case is the Cherokee Nation, which asserts it occupies all or part of 14

counties in Eastern Oklahoma and is the largest sovereign Indian Tribe in the United States in

terms of population. The Cherokee Nation’s current complaint alleges that Defendants

oversupplied prescription opioids through wholesale and retail channels, in violation of their

alleged legal duties, which harmed the Cherokee Nation in its sovereign capacity, created a

nuisance, and that Defendants are responsible for paying damages and abatement.

        The Cherokee Nation’s current complaint names as Defendants certain distributors and

retail pharmacies that distribute prescription opioids and other medicines and supplies at the
                                                  1
      6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 2 of 20



wholesale or retail level: McKesson Corporation, Cardinal Health, Inc., Cardinal Health 110 LLC,

and AmerisourceBergen Drug Corporation (“Distributor Defendants”), and CVS Health

Corporation,1 CVS Pharmacy, Inc., Oklahoma CVS Pharmacy, L.L.C., Walgreens Boots Alliance,

Inc.,2 Walgreen Co., and Wal-Mart Stores, Inc.3 (“Pharmacy Defendants”). Plaintiff alleges that

these Defendants account for the vast majority of wholesale and retail distribution of prescription

opioids in Cherokee Nation.

         Defendants contend that the Cherokee Nation’s claims are deficient as a matter of law and

are unsupported by the facts.

B.       PROCEDURAL HISTORY.

         Plaintiff Cherokee Nation originally filed suit in the District Court for the Cherokee Nation

(“Tribal Court”) on April 20, 2017. Defendants filed a declaratory judgment action in the District

Court for the Northern District of Oklahoma on June 8, 2017, seeking a declaratory judgment that,

among other things, the Tribal Court lacked jurisdiction to hear the Tribal Court action. The

District Court for the Northern District of Oklahoma issued a preliminary injunction on January 8,

2018, enjoining the Tribal Court action from proceeding until the declaratory judgment action was

resolved. On January 22, 2018, the Cherokee Nation voluntarily dismissed the Tribal Court action.

         On January 19, 2018, the Cherokee Nation filed a petition in the District Court of Sequoyah

County, State of Oklahoma, alleging public nuisance, negligence, unjust enrichment, and

conspiracy claims against all Defendants. On February 26, 2018, Defendant McKesson



1
    Plaintiff has agreed to dismiss CVS Health Corporation without prejudice.
2
  Walgreens Boots Alliance, Inc. (“WBA”) intends to file at the appropriate time a motion to
dismiss based on lack of personal jurisdiction, and expressly reserves the right to so move. By
joining in this status report, WBA does not consent to jurisdiction or waive its position on
jurisdiction in any respect.
3
    Effective February 1, 2018, Wal-Mart Stores, Inc. changed its name to “Walmart Inc.”
                                                   2
    6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 3 of 20



Corporation removed the case on federal officer grounds pursuant to 28 U.S.C. § 1442, and on

February 27, 2018, as required by the Judicial Panel on Multidistrict Litigation (“JPML”),

Defendants filed a “tag along” notice seeking transfer of the case to the In Re National Prescription

Opiate multidistrict litigation (“MDL”) presided over by the Honorable Dan Aaron Polster in the

United States District Court for the Northern District of Ohio. Cherokee Nation moved to remand

the case to state court on March 1, 2018, claiming that McKesson did not qualify as a federal

officer. On March 8, 2018, the Defendants moved to stay this Court’s decision on the remand issue

pending the potential transfer of the case by the JPML. The remand motion and the stay motion

were both fully briefed before this Court but no decision was rendered.

       On June 6, 2018, the JPML transferred the case to the MDL. On September 4, 2018, Judge

Polster ruled that the case had been properly removed to federal court in accordance with 28 U.S.C.

§ 1442 and denied Cherokee Nation’s motion to remand this matter to the District Court of

Sequoyah County.

       On November 19, 2019, Judge Polster issued Suggestions of Remand (MDL ECF No.

2941) for the “strategic remand” of certain opioid cases to transferor courts, and identified

Cherokee Nation as one of those cases. On November 20, 2019, the JPML entered a conditional

remand order, and this case was formally transferred to this Court on February 13, 2020.

       Defendants’ obligation to file responsive pleadings to the Cherokee Nation’s complaint

was stayed during the case’s pendency in the MDL. On March 16, 2020, following remand to this

Court, Distributor Defendants filed a motion to dismiss Cherokee Nation’s complaint in its

entirety. Dkt # 101. On March 17, 2020, this Court entered an order, sua sponte, providing that

Cherokee Nation may file an amended complaint by March 27, 2020, and providing that the

Distributor Defendants may file a renewed motion to dismiss any amended complaint by April 6,


                                                 3
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 4 of 20



2020. Dkt # 102. On March 20, 2020, over Cherokee Nation’s objection, the Court entered an

Order staying the Pharmacy Defendants’ deadline to file motions to dismiss until Cherokee Nation

files its Amended Complaint. Dkt. # 107. On March 23, 2020, Cherokee Nation filed an Agreed

Motion for an Extension of the Court’s March 27, 2020 Deadline to Amend the Complaint. Dkt.

# 109. On March 26, 2020, this Court granted that motion, providing Cherokee Nation until April

10, 2020, to amend its complaint, providing Defendants 30 days thereafter to answer or move to

dismiss, and providing Cherokee Nation 30 days to respond. As a result, the parties do not expect

briefing on renewed motions to dismiss to be completed until late-June 2020.

       Plaintiff’s additional statement of the Procedural History: This case was remanded as

part of Judge Polster’s strategy for “strategically remanding” certain MDL cases to transferor

jurisdictions with the goal of advancing global resolution of the MDL through bellwether trials.

On September 26, 2019, plaintiffs and defendants in the MDL attended a hearing before Judge

Polster to discuss a process for “strategic remands” of certain opioid cases—including at least one

case filed by a sovereign Indian tribe. After the hearing, the MDL Plaintiffs’ Executive Committee

submitted a position paper asserting that Cherokee Nation would be the appropriate tribal case for

strategic remand, including because Judge Polster had already issued rulings on issues of

Oklahoma law on motions to dismiss in a different tribal case in the MDL, Muscogee Creek Nation.

Defendants opposed selecting Cherokee Nation as a bellwether case. On November 19, 2019,

Judge Polster issued Suggestions of Remand (MDL ECF No. 2941) in which he articulated his

objectives for the strategic remands, and identified Cherokee Nation as the tribal bellwether case.

The JPML subsequently entered a conditional remand order for Cherokee Nation. The Defendants

moved to vacate the JPML’s conditional remand order, reiterating their objections to remanding




                                                4
     6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 5 of 20



Cherokee Nation. The JPML overruled the objections and entered a remand order to this Court’s

docket on February 5, 2020. See ECF No. 71.

       Defendants’ additional statement of the Procedural History: Judge Polster’s Suggestion

of Remand in this case did not make any reference to previously-filed motions to dismiss in other

tribal cases, nor did the JMPL’s order remanding this case state that the MDL court’s ruling in

other tribal cases were somehow relevant to the decision to remand. Judge Polster’s Suggestion

of Remand stated only that Cherokee Nation “is the consensus pick of the Indian Tribe leadership

committee. The Plaintiff has agreed not to seek remand to state court and to try the case in the

federal transferor court. The case is from a different jurisdiction than the Track One and Track

Two cases. The case should be remanded now.” MDL ECF No. 2941 at 6.4

C.     CURRENT POSITIONS OF THE PARTIES.

       1.      Status of Discovery.

       The parties have not yet conferred under Federal Rule of Civil Procedure 26(f), and no

discovery requests have been served in this case. The parties have not yet received initial

disclosures under Federal Rule 26(a)(1).




4
  As Plaintiff notes, Distributor Defendants had opposed remand of the Cherokee Nation case as
part of the “strategic remands” by Judge Polster. In their Memorandum of Law to the JPML on
December 16, 2019, Distributor Defendants explained that Cherokee Nation’s status as the largest
Indian Tribe in the United States with the largest healthcare system of any Indian Tribe rendered
it an especially difficult case for discovery (among other reasons that counseled against remand of
this case). JPML Case MDL No. 2804, Dkt. 6477 (“As a result, the scope of discovery exceeds
that for any other tribe and is likely to be far greater and more complex than the massive discovery
of the two bellwether counties in Ohio. The Nation’s status, size, and governance structure,
moreover, is not typical of other tribal cases and would complicate discovery and trial of the
case.”). For this reason, Distributor Defendants suggested other cases may be able to be discovered
and move forward faster than the Cherokee Nation case, which will require extraordinary
discovery given the structure, size, and scope of the Cherokee Nation. The JPML did not dispute
these points but nonetheless remanded the case in deference to Judge Polster’s Suggestion of
Remand.
                                                 5
    6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 6 of 20



       Plaintiff’s position: Upon being remanded, Cherokee Nation obtained access to the global

discovery previously produced by defendants in the MDL. A large volume of this global discovery

from the MDL will bear on the Cherokee Nation’s claims. In particular, discovery relating to the

nationwide opioid distribution activities of most Defendants is substantially complete. Further

productions in the MDL are also forthcoming, particularly relating to the Pharmacy Defendants’

dispensing activities. Thus, at this time, Cherokee Nation anticipates that its discovery here will

target: (a) distribution and dispensing activity in Cherokee Nation; (b) suspicious order monitoring

and diversion in and around Cherokee Nation; (c) discovery from Pharmacy Defendants in regards

to their opioid dispensing activities and in their capacities as owners of retail pharmacies; and (d)

expert analyses and opinions regarding the effects of the opioid crisis in Cherokee Nation. It is

anticipated that depositions of Pharmacy Defendants will soon commence in the MDL in the

“Track 1B” case by two Ohio counties against the same Pharmacy Defendants named in this case.

The Cherokee Nation and the Defendants anticipate that many of those depositions may be relevant

to this case, and the parties will work towards creating efficiencies in relying on those depositions.

       The scope of discovery will not likely be affected based on motions to dismiss. In the

Cherokee Nation’s amended complaint due April 10, 2020, its claims under Oklahoma law (public

nuisance, negligence, unjust enrichment, and civil conspiracy) will track the factual and legal

allegations asserted in the Muscogee Creek Nation’s case in the MDL, which Judge Polster

designated as a “bellwether motion case” and already ruled upon motions to dismiss (granting in

part, and denying in part, Defendants’ motions to dismiss the Tribe’s claims under Oklahoma law).

       Defendants’ position: To date, while there has already been voluminous discovery from

Defendants in the nationwide opioid litigation, there has been no parallel discovery from Cherokee

Nation received by any Defendant. Nor have Defendants received initial disclosures under Federal


                                                  6
    6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 7 of 20



Rule 26(a)(1) or had the opportunity to obtain any discovery from the wide range of state agencies

and other third parties in Oklahoma that possess facts central to their defenses. Defendants

anticipate that this discovery will be substantial. It will include, for example, discovery addressing

whether and to what extent Defendants’ alleged conduct caused a cognizable public nuisance on

Cherokee Nation land or affected Cherokee Nation’s governmental operations; when Cherokee

Nation knew or should have known of its claims; whether Cherokee Nation can prove the

necessary elements of causation; Cherokee Nation’s own conduct with respect to opioid

prescribing and dispensing as it provided health care to its citizens; and Cherokee Nation’s alleged

damages. Extensive third-party discovery is also necessary given the involvement of multiple

State, county and federal agencies, law enforcement officials and others in assessing, responding

to and funding responses to opioid-related health issues in Oklahoma. Furthermore, the nature and

scope of Defendants’ discovery will necessarily be affected by the scope of Cherokee Nation’s

amended complaint, which is expected to be filed by April 10, 2020. Discovery will also be shaped

significantly, or potentially rendered moot, depending on the Court’s rulings on the forthcoming

motions to dismiss, which will not be ripe for decision until June 2020.

       2.      Motions to Dismiss.

       Plaintiff’s position: Briefing on dispositive motions should be substantially limited, based

on Judge Polster’s prior rulings on Oklahoma law on motions to dismiss in Muscogee Creek

Nation, which Judge Polster designated as a “bellwether motion case” for tribal opioid claims.5

       In remanding Cherokee Nation, the MDL court listed several of its significant

accomplishments in presiding over the MDL, including that it had made “[r]ulings on motions to


5
  Distributor Defendants filed a motion to dismiss on March 16, 2020. This will be rendered “moot”
when Cherokee Nation files its amended complaint by April 10, 2020. Prior to Distributor’s filing,
it was not clear Defendants intended to re-argue issues Judge Polster previously decided.
                                                  7
    6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 8 of 20



dismiss in several ‘bellwether motion cases’ involving various plaintiff types, defendants, claims

and jurisdictions.” ECF No. 2941 at 4. One of those “bellwether motion cases” was the Muscogee

Creek Nation’s opioid case, in which an Oklahoma tribe asserted claims of nuisance, negligence,

and conspiracy (among others) under Oklahoma law, against the exact same defendants here.

       Moreover, the factual and legal allegations in the Cherokee Nation’s amended complaint

will be substantially identical to the allegations in the Muscogee Creek Complaint. The purpose of

strategically remanding Cherokee Nation (along with three other cases) was so that “resolution of

substantial portions of the Opiate MDL will be speeded up and aided by strategic remand,” and

that “the global discovery, pretrial rulings, and other litigation matters over which the undersigned

has already presided provide a good base upon which the transferor courts can build.” MDL ECF

No. 2941 at 5-6. This purpose will not be served if the MDL rulings do not apply to this case.

       The Defendants in this case all litigated the motions to dismiss in Muscogee Creek Nation.

First, each of the Defendants in this action filed a motion to dismiss. Together all the defendants

in Muscogee Creek filed over 150 pages of briefing on motions to dismiss. Their motions were

granted in part, and denied in part, in a 70-page report and recommendation issued by the MDL

magistrate judge. In re Nat’l Prescription Opiate Litig., No 1:17-md-02804, 2019 WL 2468267

(N.D. Ohio April 1, 2019). The defendants then filed objections to the magistrate judge’s order,

totaling another approximately 50 pages of briefing, which Judge Polster considered and resolved

in a 28-page opinion resolving the Rule 12(b)(6) motions. In re Nat’l Prescription Opiate Litig.,

No 1:17-md-02804, 2019 WL 3737023 (N.D. Ohio June 13, 2019) (adopting the Magistrate’s

recommendation, but dismissing Muscogee Creek’s negligence per se claim under Oklahoma law).

       Because of the extensive attention Judge Polster already gave to the law governing tribal

opioid claims in the MDL, Defendants should be ordered to demonstrate why differences in law,


                                                 8
    6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 9 of 20



or applicable facts, compel a result different than the transferee MDL court has already found with

respect to the same issues. This procedure honors the role of the transferee court in an MDL

proceeding and will substantially reduce the burden on the Court and the parties. 6

       To be clear, Cherokee Nation’s proposal does not argue this Court must adopt the

Muscogee Creek rulings as “binding.” Rather, Cherokee Nation proposes that the MDL court’s

prior work should frame how the same issues are re-litigated to this Court, if Defendants choose

to re-litigate them, as follows: (1) Cherokee Nation will not re-assert any legal claim that Judge

Polster dismissed in Muscogee Creek Nation; (2) should any Defendant elect to file a motion to

dismiss raising any argument for dismissal that is related to an issue previously ruled upon in the

MDL, at the outset of each such argument Defendant should include a citation to that previous

ruling by docket number and page number, and explain what changed or what special

circumstances warrant this Court’s reconsideration of a legal issue previously briefed and decided

in the MDL; and (3) to avoid duplicative briefing, the parties should be allowed to brief the issues

by “incorporation by reference” to the prior arguments in the MDL. This process would alert this

Court to prior rulings, and avoid inadvertent conflicting rulings.7


6
  It is also an approach that has been applied in other cases. See, e.g., In re Worldcom, Inc. Sec.
Litig., No. 02 Civ.3288 DLC, 2003 WL 21357026, at *1 (S.D.N.Y. June 11, 2003) (requiring
plaintiffs to “show cause” why previously-issued orders in an MDL should not apply to their
newly-filed cases as well).
7
  If and when Muscogee Creek Nation gets remanded to federal court in Oklahoma, Judge Polster’s
rulings will be binding, and different outcomes in Cherokee Nation on the same issues would
create the kind of conflict MDL centralization is meant to avoid. See generally 15 Charles Alan
Wright & Arthur R. Miller, Federal Practice and Procedure §3867 (4th ed. Aug. 2019 Update)
(“[E]xceptions to the law of the case principle should be especially rare in these circumstances,
because refusal to follow the previous ruling would result in the sort of piecemeal decision making
that MDL centralization is intended to avoid.”). In footnote 8, Defendants cite Rimbert v. Eli Lilly
& Co., 647 F.3d 1247, 1251 (10th Cir. 2011) for the proposition that if Muscogee Creek Nation is
remanded from the MDL, a federal court in Oklahoma is free to reverse or change Judge Polster’s
prior rulings on motions to dismiss in that case. Rimbert did not involve prior rulings from an

                                                 9
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 10 of 20



       Defendant’s position: A joint status report is not the proper vehicle for raising, or

responding to, substantive legal arguments on the merits of forthcoming motions to dismiss.

Defendants reserve the right to brief these issues at a later time. Moreover, Plaintiff’s position that

prior legal rulings by a different court in a different case should somehow limit Defendants’ ability

to mount their defense to Plaintiff’s claims here is clearly incorrect. See Huffman v. Saul Holdings

Ltd. P’ship, 262 F.3d 1128, 1132 (10th Cir. 2001) (“The law of the case ‘doctrine posits that when

a court decides upon a rule of law, that decision should continue to govern the same issues in

subsequent stages in the same case.”) (emphasis added); see also 18B Charles Alan Wright &

Arthur R. Miller, Federal Practice & Procedure § 4478 (4th ed. Aug. 2019 update) (“Law-of-the-

case rules ... [apply] during the course of a single continuing lawsuit” and “do[es] not apply

between separate actions.”).

       There is no exception for cases in an MDL. The Supreme Court has instructed that cases

consolidated in an MDL do not merge into a single case (at least in the absence of a master

consolidated complaint, which was not filed in the MDL at issue here); instead they “ordinarily

retain their separate identities.” Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 904 (2015); accord

Wright & Miller § 3862 (same). It is a “well-established principle that consolidated cases remain

separate actions” for purposes of law of the case doctrine; a ruling on an issue is binding law of

the case only when “the same issue [is] presented a second time in the same case in the same

court.” GMAC Mortg., LLC v. McKeever, 651 F. App’x 332, 339 (6th Cir. 2016) (emphases in

original). As then-Judge Ginsburg stated in a prominent MDL decision: “The federal courts




MDL, where different considerations apply. See, e.g., McKay v. Novartis Pharm. Corp., 751 F.3d
694, 705 (5th Cir. 2014) (“[t]he law of the case doctrine requires attention to the special authority
granted to the multidistrict transferee judge and ensures that transferor courts respect the transferee
court’s decisions”) (citation omitted).
                                                  10
    6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 11 of 20



spread across the country owe respect to each other’s efforts and should strive to avoid conflicts,

but each has an obligation to engage independently in reasoned analysis. Binding precedent for

all is set only by the Supreme Court, and for the district courts within a circuit, only by the court

of appeals for that circuit.” In re Korean Air Lines Disaster, 829 F.2d 1171, 1176 (D.C. Cir. 1987).

        While Plaintiff rightly concedes the position that Judge Polster’s rulings in the Muskogee

Creek Nation case are not binding on this Court, its proposal nonetheless attempts to treat those

rulings as binding by asserting that “[b]riefing on dispositive motions should be substantially

limited” based on those rulings, and that those rulings should be “reconsidered” only if Defendants

show “special circumstances.” Plaintiff’s position is directly contrary to settled law that rulings

by a different court in a different case is not law of the case in this litigation. If Plaintiff believes

that another ruling from another case is persuasive authority, it can of course cite to such rulings

and make that argument as part of its opposition to any motion to dismiss. But there is no basis

for Plaintiff’s proposed approach, which would in effect treat rulings by a different judge in a

different case as the law of the case absent “special circumstances” that warrant “reconsideration.”

There is no basis in the Federal Rules of Civil Procedure for Plaintiff’s proposed one-off procedure

for “reconsideration” of rulings that were not made in this case. Such a procedure is contrary to

settled limitations on the law-of-the-case doctrine, and would impermissibly restrict Defendants’

right to defend themselves in this case. It also disregards the fact that Distributor Defendants have

already filed a motion to dismiss, which remains pending and which Cherokee Nation must

respond to if it does not file an amended complaint.8


8
  Although not relevant here, Plaintiff is incorrect in asserting that Judge Polster’s rulings will be
binding in the Muscogee (Creek) Nation case if and when it is remanded to federal court in
Oklahoma. Rather, as the Tenth Circuit has held, “district courts generally remain free to
reconsider their earlier interlocutory orders,” including when “a case is reassigned from one judge
to another . . . .” Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1251 (10th Cir. 2011) (further noting,

                                                   11
     6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 12 of 20



        3.       Monthly telephonic status hearings.

        Plaintiff’s position: Plaintiff proposes the Court schedule a 30-minute standing monthly

telephonic “status hearing” between the parties and either the Court or the Magistrate, as

appropriate, to hear updates on the case and make sure it is progressing according to plan, as well

as to permit the parties to raise discovery disputes or other pre-trial matters that may be efficiently

resolved at a telephonic hearing. At least 10 days before any such scheduled status hearing, the

parties will meet and confer to determine the agenda points to be submitted to the Court, or

otherwise advise the Court that there are no issues to be raised and that the hearing may be

cancelled. Additionally, any party may submit a motion no longer than 5 pages, excluding any

exhibits, at least 10 days before a status hearing. Within 5 days, the opposing party may file a 5-

page response.

        Defendant’s position: Defendants believe that it is premature to schedule monthly status

hearings at this time, particularly given the schedule that the Court recently approved for Plaintiff’s

amended complaint and motion-to-dismiss briefing and Plaintiff’s agreement that there should be

a 40-day stay of discovery, see Section D, infra. Defendants would be pleased to address the issue

of whether monthly status hearings should be scheduled in this case, as well as appropriate briefing

schedules and page limits for discovery issues, after motions to dismiss are briefed and decided,

and discovery commences.

D.      PROPOSED DEADLINES AND TRIAL DATE.

        Plaintiff’s position: Cherokee Nation acknowledges that the exigencies of addressing

COVID-19 have made an immediate start to discovery unfeasible. Given the rapidly changing




“[t]he law of the case doctrine does not bind a judge to following rulings in the same case by
another judge of coordinate jurisdiction.”).
                                                  12
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 13 of 20



landscape and the significance of the next few weeks, Cherokee Nation believes that there should

be a general 40-day stay of discovery. After the 40-day stay, while the public health situation may

still present challenges to travel, government operations, and other functions, there is no reason

that the parties could not at least begin the “lawyerly” process of discovery, i.e., exchanging their

opening discovery request and beginning the process of meeting and conferring about the scope of

those requests. If certain disputes cannot be resolved by compromise, the parties can submit them

to the Court for resolution. These aspects of discovery are largely lawyer-driven and there is no

reason to delay them beyond what is necessary. It would be inefficient to postpone this process of

working through discovery disputes, which can take place even if there are continuing public

health challenges. Moreover, there is no reason to believe that, after the period of conferences and

potential discovery motions, the parties will not be in a position to begin the actual process of

producing documents, responding to interrogatories, scheduling depositions, and so forth.

Relatedly, after receiving the opening discovery requests there is no reason the Pharmacy

Defendants cannot produce their dispensing data relevant to the Cherokee Nation, which is

obtained merely by running a data request on their central databases. After both: (a) the 40-day

stay, and (b) the lengthy period of negotiating and litigating preliminary discovery disputes—

which took months in the MDL cases—if any Party continues to be hampered in its ability to

collect certain documents, or its ability to produce certain witnesses, then the Parties can commit

to focusing on other aspects of discovery that do not present such issues. While it is true many of

Defendants’ employees are involved in supplying important pharmacy products, the Defendants

are all extremely large corporations, all listed in the top 20 of the “Fortune 500,” with combined

annual revenue well over a trillion dollars. There is typically a different set of employees primarily

involved in responding to discovery requests, such as the legal departments, corporate records


                                                 13
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 14 of 20



custodians, information technology employees who run “search terms” to identify documents, and

so forth.

        Therefore, there is no need for the Court to postpone indefinitely entering a trial schedule,

and/or to postpone discovery until after ruling on motions to dismiss. Rather, it would be beneficial

to the parties for the Court to enter a trial schedule with realistic deadlines—deadlines that

acknowledge the current challenges caused by the pandemic—and the parties can cooperatively

work to adhere to these deadlines. Importantly, this case has the benefit of extensive rulings from

Judge Polster in the MDL. Judge Polster has already issued a robust set of rulings on discovery

issues, at least 12 Daubert motions, 27 summary judgment motions, etc., that will significantly

narrow the scope of disputes in this litigation and move the case toward a trial date—especially

including an omnibus evidentiary order memorializing rulings on over 100 motions in limine,

which Judge Polster ordered will “apply to all future cases in this MDL that are tried by this Court”

and “to the remanded cases tried by transferor courts.”

        Accordingly, the Cherokee Nation proposes:

            PROPOSED DISCOVERY / PRE-TRIAL DEADLINES
            Commencement of Discovery                      May 11, 2020
            Discovery Cutoff                               January 15, 2021
            Deadline for Exchange of Expert Reports by All February 1, 2021
            Parties
            Close of Expert Discovery                      March 5, 2021
            Daubert and Dispositive Motions                April 5, 2021
            Reponses to Daubert and Dispositive Motions    April 26, 2021
            Replies on Daubert and Dispositive Motions     May 7, 2021
            All Trial Materials                            May 14, 2021
            Pretrial Hearing                               May 21, 2021
            Trial Date                                     May 31, 2021

        Defendants’ position: In the interests of justice, efficiency, and conservation of resources,

Defendants submit that discovery should not begin until after resolution of motions to dismiss,

which will be fully briefed in June 2020. Given the complexity of this case, planning for and
                                             14
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 15 of 20



responding to discovery will impose significant burdens and costs on the parties and the Court and

result in a significant waste of resources if the motions to dismiss are granted in whole or in part.

       Furthermore, as Plaintiff acknowledges, the ongoing public health crisis relating to the

COVID-19 pandemic has created a great deal of uncertainty, making it difficult to establish a

realistic discovery and trial schedule at this time. As the Court is aware, Governor J. Kevin Stitt

issued Executive Order 2020-07 on March 15, 2020, declaring an emergency in all 77 Oklahoma

counties caused by the threat of COVID-19 to the people of the State. Many of the necessary fact

witnesses and counsel for all parties reside in locations across the country where similar, or more

restrictive, orders and directives have been put in place by governing authorities. As a result, travel

to or from those locations is and will be for the foreseeable future either extremely difficult or

impossible.

       In addition, as suppliers of medications and medical equipment, Distributor Defendants are

focused on their critical role in responding to the COVID-19 pandemic, which requires ongoing

dependable access to the medical supplies and medicines that Distributor Defendants distribute to

hospitals, urgent care facilities, long-term care facilities, and pharmacies across the

country. Distributor Defendants’ employees are heavily engaged in these and other activities to

mitigate the effects of this pandemic on the healthcare supply chain. Just yesterday, the CEOs of

McKesson and Cardinal Health met with President Trump and federal officials at the White House

to help plan the distribution of vital medical supplies, and then joined the President for his daily

coronavirus update to the nation. Officials at every level of all three Distributor Defendants are

engaged in combatting the pandemic and will be for the foreseeable future. Many key government

agencies are likewise, and rightly, focused on the urgent and immediate issues presented by

COVID-19. The same departments and agencies of the federal and Oklahoma state governments


                                                  15
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 16 of 20



that possess relevant and necessary discovery—including those related to public health, law

enforcement, and emergency response—are also among those most overwhelmed with the

response to the COVID-19 crisis and its impact.          Similarly, the Pharmacy Defendants are

themselves involved in the emergency responses to this unprecedented public health crisis. Retail

pharmacies are essential businesses, working at full tilt to safely maintain pharmacy services for

patients and ensure uninterrupted supply chains despite significant challenges, all while

maintaining the health and safety of their pharmacists and other employees.

       On March 17, 2020, this Court entered General Orders 20-5, 20-6, and 20-7 in response to

the public health emergency, noting that “precautions in light of the COVID-19 virus outbreak”

were necessary and appropriate. E.D. Okla. General Order 20-5. The provisions of that Order will

likely apply to necessary participants in fact discovery, including third-party discovery. The

continuing threat of the outbreak, and the social distancing measures imposed by state and local

governments around the country, as well as the directives of private employers, have severely

curtailed the ability of the parties to conduct discovery in other opioid-related litigation, and the

same will be true in this case. This is a further reason to defer discovery—and the setting of a case

schedule and trial date—until the motions to dismiss are resolved, at which time the Court and the

parties will have more clarity about the state of the public health emergency. Until (at least) then,

it is difficult to see how any deadlines can be considered “realistic” in light of the current and

ongoing state of uncertainty.

       Defendants expect this case will require a minimum of 12 months for fact discovery, a

minimum of 4 months for expert discovery, and a minimum of 2 months for Daubert and

dispositive motion briefing following disposition of the motions to dismiss—if Cherokee Nation

and third parties provide their discovery in a complete and timely fashion, and if the COVID-19


                                                 16
   6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 17 of 20



pandemic does not further disrupt the progression of the litigation. Even assuming timely

discovery responses and minimal disruptions from the pandemic, this is the minimum amount of

time that has proven feasible for other opioid cases around the country, including numerous cases

of smaller geographic scope than this one.

       For instance, in the MDL Ohio bellwether case (which involved only two counties and two

cities, as compared to the fourteen counties comprising Cherokee Nation), fact discovery took

more than 12 months, with the plaintiffs producing more than 15 million documents and 99

witnesses for depositions. This confirms that the scope of fact discovery will be extensive here,

and will require at least 12 months to complete. Furthermore, given the importance of expert

testimony in this litigation (as Cherokee Nation itself makes clear), 4 months is the minimum

amount of time likely to be required to complete expert discovery. Defendants also expect that

the Court will want a reasonable period of at least 2 months for consideration of summary judgment

and Daubert motions. Depending on the time it takes for the Court to resolve motions to dismiss,

and if the case proceeds past those motions, this would suggest a trial date sometime in the first

half of 2022. That timing of course may be affected by the progression of the COVID-19 pandemic

and other factors.

                                        *       *       *

Respectfully submitted,

 /s/ Tyler Ulrich                                   /s/ Stuart D. Campbell
 Tyler Ulrich (pro hac vice)                        Stuart D. Campbell, OBA #11246
 BOIES SCHILLER FLEXNER LLP                         Kaylee Davis-Maddy, OBA #31534
 100 SE 2nd Street, Suite 2800                      DOERNER, SAUNDERS, DANIEL
 Miami, Florida 33131                               & ANDERSON, L.L.P.
 tulrich@bsfllp.com                                 700 Williams Center Tower II
 Tel: (305) 539-8400                                Two West Second Street
 Fax: (305) 539-1307                                Tulsa, Oklahoma 74103-3522
                                                    Telephone 918-582-1211
 Attorney General Sara Hill                         Facsimile 918-591-5360

                                               17
  6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 18 of 20



Assistant Attorney General Chrissi Nimmo    scampbell@dsda.com
Assistant Attorney General John YoungTHE    kmaddy@dsda.com
CHEROKEE NATION
P.O. Box 948                                Counsel to Defendant McKesson
Tahlequah, OK 74464                         Corporation

Attorneys for the Cherokee Nation,          s/Susan E. Huntsman
Plaintiff                                   D. Michael McBride III, OBA #15431
                                            Susan E. Huntsman, OBA #18401
                                            CROWE & DUNLEVY
                                            A PROFESSIONAL CORPORATION
                                            500 Kennedy Building
                                            321 South Boston Avenue
                                            Tulsa, OK 74103-3313
                                            (918) 592-9800
                                            (918) 592-9801 Facsimile
                                            mike.mcbride@crowedunlevy.com
                                            susan.huntsman@crowedunlevy.com

                                            -and-

                                            Robert A. Nicholas (admitted PHV)
                                            Rachel B. Weil (admitted PHV)
                                            Shannon E. McClure (admitted PHV)
                                            REED SMITH LLP
                                            Three Logan Square
                                            1717 Arch Street, Suite 3100
                                            Philadelphia, PA 19103
                                            (215) 851-8100
                                            (215) 851-1420 Facsimile
                                            nicholas@reedsmith.com
                                            rweil@reedsmith.com
                                            smcclure@reedsmith.com

                                            -and-

                                            Stan Perry (admitted PHV)
                                            REED SMITH LLP
                                            811 Main Street, Suite 1700
                                            Houston, TX 77002-6110
                                            (713) 469-3800
                                            (713) 469-3899 Facsimile
                                            sperry@reedsmith.com

                                            Attorneys for Defendant AmerisourceBergen
                                            Drug Corporation

                                           18
6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 19 of 20




                                    /s/ Ryan A. Ray
                                    Ryan A. Ray, OBA #22281
                                    Norman Wohlgemuth Chandler
                                    Jeter Barnett & Ray, P.C.
                                    401 S. Boston Ave.
                                    2900 Mid-Continent Tower
                                    Tulsa, Oklahoma 74103
                                    Telephone: (918) 583-7571
                                    Facsimile: (918) 584-7846
                                    rar@nwcjlaw.com

                                       -and-

                                    Emily Renshaw Pistilli (admitted pro hac
                                    vice)
                                    William F. Hawkins (admitted pro hac vice)
                                    Williams & Connolly LLP
                                    725 Twelfth Street, N.W.
                                    Washington, DC 20005
                                    Telephone: (202) 434-5000
                                    Facsimile: (202) 434-5029

                                    Attorneys for Defendant, Cardinal Health,
                                    Inc.

                                    /s/Steven E. Holden_________________
                                    Steven E. Holden, OBA #4289
                                    Caleb S. McKee, OBA #32066
                                    HOLDEN LITIGATION, Holden, P.C.
                                    15 East 5th Street, Suite 3900
                                    Tulsa, OK 74103
                                    Telephone: 918-295-8888
                                    Facsimile: 918-295-8889
                                    SteveHolden@HoldenLitigation.com
                                    CalebMcKee@HoldenLitigation.com

                                    Steven E. Derringer
                                    Kaspar Stoffelmayr
                                    Bartlit Beck LLP
                                    54 W. Hubbard St., Suite 300
                                    Chicago, IL 60654
                                    Telephone: (312) 494-4400
                                    Facsimile: (312) 494-4440
                                    Steven.Derringer@bartlitbeck.com
                                    Kaspar.Stoffelmayr@bartlitbeck.com

                                  19
6:18-cv-00056-RAW Document 120 Filed in ED/OK on 03/30/20 Page 20 of 20




                                    Alex J. Harris
                                    Bartlit Beck LLP
                                    1801 Wewatta St.
                                    Denver, CO 80202
                                    Telephone: (303) 592-3100
                                    Alex.Harris@bartlitbeck.com

                                    Attorneys for Defendants Walgreen Co. and
                                    Walgreens Boots Alliance, Inc.

                                    /s/G. Calvin Sharpe
                                    G. Calvin Sharpe, OBA # 11702
                                    Amy D. White, OBA # 19255
                                    PHILLIPS MURRAH P.C.
                                    Corporate Tower, Thirteenth Floor
                                    101 North Robinson Avenue
                                    Oklahoma City, Oklahoma 73102
                                    (405) 235-4100 (t)
                                    (405) 235-4133 (f)
                                    gcsharpe@phillipsmurrah.com
                                    adwhite@phillipsmurrah.com

                                    -and-

                                    Conor B. O’Croinin
                                    ZUCKERMAN SPAEDER LLP
                                    100 East Pratt Street, Suite 2440
                                    Baltimore, MD 21202-1031
                                    Telephone: (410) 949-1160
                                    cocroinin@zuckerman.com
                                    Eric R. Delinsky
                                    Paul B. Hynes, Jr.
                                    ZUCKERMAN SPAEDER LLP
                                    1800 M St., NW, Suite 1000
                                    Washington, D.C. 20035
                                    Telephone: (202) 778-1800
                                    edelinsky@zuckerman.com
                                    phynes@zuckerman.com

                                    Attorneys for CVS Health Corporation; CVS
                                    Pharmacy, Inc., and Oklahoma CVS
                                    Pharmacy




                                  20
